IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-92,622-01


                       EX PARTE DONNIE RAY MEISMER, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 59720-A IN THE 461ST DISTRICT COURT
                            FROM BRAZORIA COUNTY


       Per curiam. YEARY , J., filed a dissenting opinion joined by SLAUGHTER , J.

                                           OPINION

       Applicant was convicted of online solicitation of a minor and sentenced to forty-two months’

imprisonment. Applicant filed this application for a writ of habeas corpus in the county of conviction,

and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC . art. 11.07.

       Applicant contends that the statute under which he was convicted was found to be

unconstitutional. In Ex parte Lo, this Court declared Penal Code Section 33.021(b) unconstitutional.

Ex parte Lo, 424 S.W.3d 10 (Tex. Crim. App. 2013). Applicant now contends that in light of Lo his

conviction is no longer valid. The State recommends that relief be granted in this cause. We agree.

Relief is granted. Ex parte Chance, 439 S.W.3d 918 (Tex. Crim. App. 2014).
                                                                                                  2

       The judgment in cause number 59720 in the 461st District Court of Brazoria County1 is set

aside, and the cause is remanded so the trial court can dismiss the indictment.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: June 23, 2021
Do not publish




       1
         Applicant was charged and convicted in the 23rd District Court in Brazoria County. The
23rd Judicial District now covers Matagorda and Wharton Counties, so this case has been
transferred to the 461st District Court in Brazoria County “for all purposes.” See Tex. Gov’t Code
§§ 24.124, 24.6005.